Exhibit 10.1

 

CONFIDENTIAL    EXECUTION COPY

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

AMENDMENT AGREEMENT

Re: Epratuzumab Development, Collaboration and License Agreement

This AMENDMENT AGREEMENT (this “Amendment Agreement”), dated December 27, 2011,
is by and between UCB PHARMA S.A., a corporation organized under the laws of
Belgium (“UCB”) and IMMUNOMEDICS, INC., a Delaware corporation (“Immunomedics”).
UCB and Immunomedics are collectively referred to as the “Parties” or
individually as a “Party” in this Amendment Agreement. All capitalized terms not
defined herein shall have the meanings ascribed to them in the Original
Immunomedics Agreement, as hereinafter defined.

WHEREAS, UCB (as successor in interest to UCB S.A.) and Immunomedics are parties
to that certain Development, Commercialization and License Agreement, dated as
of May 9, 2006, and as amended and otherwise modified from time to time prior to
the date hereof (the “Original Immunomedics Agreement” and, as amended in
accordance with this Amendment Agreement and the Supplemental Agreement (as
defined below), the “Immunomedics Agreement”) in connection with the Development
and Commercialization of the Licensed Compound and Licensed Products;

WHEREAS, the Parties now desire to amend and/or modify the Original Immunomedics
Agreement in certain respects as set forth herein and to memorialize certain
other agreements between the Parties;

***

***

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Payments to Immunomedics.

1.1 In consideration of the agreements set forth herein, UCB shall make (or
cause to be made) the following payments to Immunomedics:

(a) A non-refundable fee of Thirty Million United States Dollars (US$30,000,000)
within five (5) Business Days following the date of this Agreement; and

(b) Subject to ***, a non-refundable fee of Thirty Million United States Dollars
(US$30,000,000) ***.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.2 The payments contemplated in this Section 1 shall be made in good and
immediately available funds in accordance with the following wire transfer
instructions:

Bank: ***

ABA #: ***

SWIFT #: ***

Account#: ***

Account Name: ***

2. ***

2.1 ***

2.2 Rights to Nominated Compounds and Replacement Compounds. Section 2.6 of the
Immunomedics Agreement is hereby deleted in its entirety and replaced with “2.6
[Reserved]”. ***

2.3 Right of Last Refusal with Respect to SLE. Section 2.7.3 of the Immunomedics
Agreement is hereby deleted in its entirety and replaced with “2.7.3
[Reserved]”.

2.4 Surrender of Buy-In Right and Amendments to Sections 7.2 and 9.4.4.
Effective as of the date of this Amendment Agreement:

2.4.1 UCB hereby irrevocably surrenders its Buy-In Right in respect of the
Development and Commercialization of the Licensed Compound and Licensed Products
in the Cancer Indication pursuant to Section 6.2 of the Original Immunomedics
Agreement and agrees that such Buy-In Right shall no longer be exercisable. In
furtherance of the foregoing, Sections 6.2 and 6.3 of the Original Immunomedics
Agreement are hereby deleted in their entirety and replaced with the following:

“6.2 UCB recognizes and acknowledges that, subject to and in accordance with the
terms and conditions of this Agreement, Immunomedics has the right, including,
without limitation, via sublicensing or partnering with a Third Party, to engage
in the Development and Commercialization of the Licensed Product in the Cancer
Indication.”

2.4.2 In furtherance of the surrender of the Buy-In Right, each instance, as
applicable, of the phrase “for so long as it remains outside the Field”, “while
outside the Field”, “but only for so long as the Cancer Indication is outside
the Field”, “unless and until the Cancer Indication is included within the
Field” and/or “for so long as the Cancer Indication is not an Agreed
Indication”, including, as applicable any uniquely associated parenthetical
marks, are deleted from the Original Immunomedics Agreement.

2.4.3 In furtherance of the foregoing, Section 1.31 of the Original Immunomedics
Agreement is hereby deleted in its entirety and replaced with the following:

“1.31 “Field” means the prevention, delay of onset, treatment or control (but
excluding diagnosis) of any human disease, disorder or condition other than the
Cancer Indication.”

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4.4 Immunomedics agrees and acknowledges that, anything to the contrary
notwithstanding, neither UCB nor any of its Affiliates has or shall have any
obligation to supply any product or any compound, active ingredient, excipient,
or other element of any product, or any constituent, component of, or other
aspect of any manufacturing process, to Immunomedics or any of its Affiliates,
licensees or sublicensees in relation to Immunomedics’s or any of its
Affiliates’, licensees’ or sublicensees’ Development or Commercialization of the
Licensed Compound for the Cancer Indication, or to otherwise assist Immunomedics
or any of its Affiliates, licensees or sublicensees in obtaining approval of, or
in any way procuring any supply of, the Licensed Compound from any Third Party.
In furtherance of the foregoing, Section 7.2 of the Original Immunomedics
Agreement is hereby deleted in its entirety and replaced with the following:

“7.2 [Reserved]”

2.4.5 In relation to UCB’s surrender of its Buy-In Right, Section 9.4.4 of the
Original Immunomedics Agreement is hereby deleted in its entirety and replaced
with the following:

“9.4.4 ***. The Parties acknowledge that promotion of Licensed Products for
indications other than those for which they are approved is unlawful and,
further, that it is in the best interests of the Parties to take all
commercially reasonable and necessary steps to prevent promotions and sales of
Licensed Products for such unapproved indications. The Parties further
acknowledge that each Party intends to respect the right of the other to
commercially benefit fully from the use and sale of its products in those
countries where regulatory approvals have been obtained by Immunomedics (or its
licensee or sublicensee) in the Cancer Indication and by UCB (or its
sublicensee) in the Field. ***.

(a) ***

(b) *** engage an independent intermediary (the “Prescription Auditor”)
reasonably acceptable to both Parties, such as an unbiased accounting firm or
equivalent entity having expertise in conducting prescription audits, to
undertake an analysis using prescription audit data obtained from an established
Third Party data source in each relevant country for each of the ***

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Product ***. Each such analysis shall cover the period from the last date
covered by the immediately preceding analysis, or, with respect to a particular
country, the date on which the *** was ***, as applicable, until the date on
which such analysis is commenced. Not later than *** following a Party’s notice
to the other Party of its request for an audit pursuant to this
Section 9.4.4(b), each Party shall submit to the Prescription Auditor and the
other Party a statement, certified by an officer of such Party, of such Party’s
and its licensees’ and sublicensees’ Profit Margin (as defined below) for each
such country for the period covered by such audit. *** Subject to any
modifications the Prescription Auditor may make, in its discretion, based upon
any comments to such draft report on the part of the Parties, *** the Parties
shall have the opportunity to comment on such calculation included in the
Prescription Auditor’s draft report, as contemplated above and (2) any Party’s
reported Profit Margins shall be subject to audit by the other Party in
connection with any audit conducted pursuant to Section 9.7, with any
discrepancy taken into account in determining any amount that may be owing by or
to the audited Party pursuant to such Section 9.7. For purposes hereof:

(i) An Affected *** for a particular period and a particular country shall be
equal to the difference between (x) *** and (y) ***.

(i) An Affected Party shall be deemed to have suffered *** and in respect of a
particular country equal the product obtained by multiplying (x) ***, by
(y) ***.

(c) ***

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

In the event that the Parties, acting reasonably and in good faith, are unable
to agree upon a Prescription Auditor, each Party shall identify one Prescription
Auditor candidate and those two Prescription Auditor candidates shall select a
Prescription Auditor having the relevant expertise, which selected Prescription
Auditor shall be the Prescription Auditor for purposes hereof The cost of each
analysis on the part of the Prescription Auditor shall be shared equally by the
Parties.

(d) All payments to be made by the Parties pursuant to this Section 9.4.4 shall
be made in U. S. Dollars by wire transfer of immediately available funds to an
account specified by the payee Party. In the event that any Out-of-Field Sales
are made in a currency other than U. S. Dollars, *** shall be converted into U.
S. Dollars using the buying rate for the applicable currency of the country from
which the royalties are payable certified by the United States Federal Reserve
Bank of New York, as published from time to time by the United States Federal
Reserve Board, on the Internet at http:
http://www.federalreserve.gov/releases/h10/, or elsewhere, in respect of the
last Business Day of the Calendar Quarter in which *** or the last date prior to
such last Business Day for which such certified buying rate has been published
by the United States Federal Reserve Board.

(e) Each Party shall implement (and, as applicable, shall cause its Affiliates,
licensees and sublicensees to implement) reasonable ***

(f) ***”

2.5 ***

2.6 ***

2.7 ***

3. Consent to Due Diligence; Cooperation. Immunomedics agrees that UCB may
disclose to Partner any Confidential Information relating to the Licensed
Compound, the

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Licensed Products and the transactions contemplated by the Immunomedics
Agreement in connection with Partner’s evaluation of the transactions
contemplated in the Collaboration Agreement, pursuant and subject to the terms
of that certain Confidentiality Agreement among Immunomedics, Partner and UCB
***. Immunomedics acknowledges the Parties’ mutual interest in expediting
Partner’s ability to timely complete such evaluation. Accordingly, Immunomedics
agrees that, ***, provided that (i) such materials or information are in the
possession of Immunomedics, its Affiliates or its or their agents and not also
in the possession of UCB, (ii) Immunomedics shall be under no obligation to
create any materials or information or any report or compilation of information
or materials not in existence at the time of any such request by Partner and
(iii) in no event shall Immunomedics be obligated to disclose any materials or
information pursuant hereto if doing so would destroy any legal or similar
privilege that may attach to or cover such materials or information.

4. Warrant Issuance. Concurrently herewith, Immunomedics shall issue to UCB, for
no additional consideration other than the payment contemplated in
Section 1.1(a) hereof, the warrant attached hereto as Exhibit A (the “Warrant”)
to purchase one million shares of Immunomedics’s common stock at a price equal
to $8.00 per share.

5. Ratification. Other than as expressly set forth herein, the terms and
provisions of this Amendment Agreement are not intended to and shall not be
deemed to limit, restrict, modify, alter, amend or otherwise change in any
manner the rights and obligations of the Parties under the Original Immunomedics
Agreement. Except as specifically amended hereby, the terms and conditions of
the Original Immunomedics Agreement remain in full force and effect.

6. ***

7. Confidentiality. The Parties agree that this Amendment Agreement and the
terms contained herein constitute Confidential Information (as defined in the
Immunomedics Agreement and the Collaboration Agreement, as applicable) of all
Parties subject to the terms of Section 12 of the Immunomedics Agreement. Each
Party agrees that any public announcements, disclosures or filings made by it
with respect to this Amendment Agreement shall be subject to the terms of
Section 12.4 and Section 16.8 of the Immunomedics Agreement as supplemented by
Section 20.8 of the Supplemental Agreement.

8. Representation and Warranty. Each Party represents and warrants to the other
Party that (a) the execution and delivery by such Party of this Agreement and
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby are within its power and have been duly
authorized by all necessary action on the part of such Party and (b) this
Agreement has been duly executed and delivered by a duly authorized
representative of such Party and is the legal, valid and binding obligation
thereof, enforceable against such Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally.

9. ***

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10. Incorporation By Reference. Sections 16.1, 16.2, 16.4 through 16.12, 16.16
and 16.17 of the Immunomedics Agreement are hereby incorporated by reference
herein, mutatis mutandis, as though expressly set forth herein.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
executed as of the date first above written.

 

UCB PHARMA S.A. By:  

/s/ Robert J. Trainor

Name: Robert J. Trainor Title: Director By:  

/s/ Roch Doliveux

Name: Roch Doliveux Title: Director IMMUNOMEDICS, INC. By:  

/s/ Cynthia L. Sullivan

Name: Cynthia L. Sullivan Title: President and CEO

Signature Page to Amendment Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

Please see attached.